Title: Thomas Jefferson Randolph to James Madison, 20 December 1830
From: Randolph, Thomas Jefferson
To: Madison, James


                        
                            
                                Dear sir
                            
                            
                                
                                    Edgehill
                                
                                Decr. 20 1830
                            
                         
                        Mr Ruggi has called on me with an idea that he might be employed in compleating the Portico of the Rotunda as
                            a means of earning a sum of money sufficient to carry him back to Europe. I have attempted to explain to him without
                            effect that the Executive committee have not the power Should your opinion be different I will cheerfully acquiesce in it
                            Yours respectfully
                        
                        
                            
                                Th J Randolph
                            
                        
                    